FILED
                             NOT FOR PUBLICATION                             AUG 8 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIO MENDOZA-ATTILA,                            No. 10-72250

               Petitioner,                       Agency No. A098-765-030

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 2, 2011 **

Before:        RYMER, IKUTA, and N.R. SMITH, Circuit Judges.

       Mario Mendoza-Attila, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review de novo

questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except

to the extent that deference is owed to the BIA’s determination of the governing

statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004).

We review for substantial evidence factual findings. Zehatye v. Gonzales, 453 F.3d

1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      In his opening brief, Mendoza-Attila does not challenge the agency’s

dispositive determination that his asylum claim was time-barred.

      Substantial evidence supports the BIA’s determination that Mendoza-Attila

did not experience past persecution when he was robbed by gangs. See Gormley v.

Ashcroft, 364 F.3d 1172, 1177 (9th Cir. 2004) (“Random, isolated criminal acts

perpetrated by anonymous thieves do not establish persecution.”). We reject

Mendoza-Attila’s claim that he is eligible for withholding of removal based on his

anti-gang political opinion or membership in a particular social group. See Barrios

v. Holder, 581 F.3d 849, 854-55 (9th Cir. 2009) (rejecting as a particular social

group “young males in Guatemala who are targeted for gang recruitment but refuse

because they disagree with the gang’s criminal activities”); Santos-Lemus v.

Mukasey, 542 F.3d 738, 745-47 (9th Cir. 2008) (rejecting as a particular social

group “young men in El Salvador resisting gang violence,” and concluding


                                          2                                    10-72250
general aversion to gangs is not a political opinion). Substantial evidence also

supports the BIA’s determination that Mendoza-Attila did not experience past

persecution and does not face a likelihood of future persecution on account of his

Mam ethnicity. See Fisher v. INS, 79 F.3d 955, 962 (9th Cir. 1996) (en banc)

(persecution generally “does not include mere discrimination, as offensive as it

may be”). Accordingly, because Mendoza-Attila failed to demonstrate that he has

been or is likely to be persecuted on account of a protected ground, we deny the

petition as to his claim for withholding of removal. See Barrios, 581 F.3d at 856.

      Finally, substantial evidence supports the BIA’s denial of CAT protection

because Mendoza-Attila failed to establish it is more likely than not he will be

tortured by or with the acquiescence of anyone in the Guatemalan government if he

returns to Guatemala. See Santos-Lemus, 542 F.3d at 747-48.

      PETITION FOR REVIEW DENIED.




                                          3                                    10-72250